Citation Nr: 0841512	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-13 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae (PFB).


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran served active duty in the United States Marine 
Corps from October 1974 until March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for the veteran's PFB with a rating of 10 percent.


FINDINGS OF FACT

1.  The veteran's condition is manifested by 
pseudofolliculitis  barbae affecting 33% of his face, 8% of 
his exposed body, and 1% of his total body.

2.  The veteran does not have visible or palpable tissue loss 
or any of the eight characteristics of disfigurement; the 
veteran does not have scarring related to his 
pseudofolliculitis barbae.


CONCLUSION OF LAW

Criteria for an evaluation in excess of 10 percent for PFB 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.20, 4.118, Diagnostic Codes 7800-
7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PFB.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App.112 (2007).  No additional 
discussion of the duty to notify is therefore required.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A.  VA obtained the veteran's service medical 
records.  In February 2006, subsequent to receiving the 
veteran's claim, VA provided the veteran with an examination 
for his skin condition.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




Increased Rating for Pseudofolliculitis Barbae

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran has a current diagnosis of pseudofolliculitis 
barbae, which is a disorder not listed under any Diagnostic 
Code.  In a situation such as this, where an unlisted 
condition is encountered, it is to be rated under a closely 
related disease or injury in which the anatomical 
localization, symptomatology, and functions affected are 
analogous. 38 C.F.R. § 4.20.  PFB can be rated under 
Diagnostic Code 7800 for disfigurement of the head, face, or 
neck, Diagnostic Codes 7801-7805 for scars, or Diagnostic 
Code 7806 for dermatitis or eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7813.  

Currently, the veteran's PFB is rated analogously under 
Diagnostic Code 7806 at 10 percent, which requires a showing 
of dermatitis or eczema with

[a]t least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month period[.]

38 C.F.R. § 4.118, Diagnostic Code 7806.  For the rating to 
be increased to 30 percent under Diagnostic Code 7806, the 
veteran must show dermatitis or eczema with "20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period".  Id.  Finally, for the rating to be 
increased to 60 percent, the veteran must show dermatitis or 
eczema with "[m]ore than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period".  Id.  

The veteran was provided with a VA examination in February 
2006.  The veteran told the examiner that he began to 
experience ingrown hairs and "bumps" on the bearded part of 
his face in 1974, when he entered the service.  The condition 
has continued intermittently since service, and close shaving 
aggravates the problem.  Growing his beard out, according to 
the veteran, does not prevent the irritation and bumps from 
appearing.  The veteran denied use of any corticosteroids, 
immunosuppressive drugs, or any other medications for the 
condition, and had not been on any medications or receiving 
any therapy for the condition in the year prior to the 
examination.  The examiner diagnosed the veteran with 
"[p]seudofolliculitis  barbae affecting 33% of the face, 8% 
of the exposed body, and 1% of total body . . . ."

Following the VA's grant of service connection and evaluation 
of 10 percent in March 2006, the veteran submitted a 
statement later that same month that the "condition should 
have been rated higher due to the severity of this health 
issue.  It is consistently getting worse, it will never 
improve."  In April 2007, the veteran stated that he thinks 
his "condition should be higher than 10% due to the 
severity."

The evidence does not support a rating higher than 10 
percent.  To be entitled to an increased rating, the veteran 
would have to demonstrate that either 20 percent of his 
entire body was affected by the PFB, 20 percent of his 
exposed areas were affected, or that he was on systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for the condition during the previous year.  The 
examiner in 2006 diagnosed the veteran with only 1 percent of 
the entire body and 8 percent of the exposed areas of the 
body affected by the PFB.  The examiner also noted that the 
veteran did not use any systemic therapy during the previous 
year.  While the doctor noted that 33 percent of the 
veteran's face was affected by the PFB, he reported that this 
only amounted to 8 percent of the veteran's exposed areas of 
the body.  As only 8 percent of the exposed areas of the 
veteran's body are affected, he is only entitled to a 10 
percent rating under Diagnostic Code 7806.  38 C.F.R. 
§ 4.118.

The Board has also considered rating the veteran's service-
connected disability under Diagnostic Codes 7800-7805, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
Diagnostic Code 7800 is not applicable, because the veteran 
does not demonstrate visible or palpable tissue loss or any 
of the eight characteristics of disfigurement.  Id.  
Diagnostic Codes 7801-7805 are not applicable because the 
evidence does not show that the veteran suffers from any 
scarring.  Id.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of Diagnostic Code should be 
upheld so long as it is supported by explanation and 
evidence).

	(CONTINUED ON NEXT PAGE)



In conclusion, the Board finds that there is no basis for a 
higher evaluation, as the veteran's current evaluation for 
pseudofolliculitis barbae is appropriate.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56.

ORDER

Entitlement to an increased evaluation for pseudofolliculitis 
barbae is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


